DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argued on 08/01/2022 in page 8. Claim limitations “ claims a method for scanning a transmitted beam through a 360° field-of-view (FOV) that includes directing a laser beam to a spiral phase plate resonator (SPPR) device and directing a transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle therefrom depending on the frequency of the laser beam” was not descried the structure and step to perform of scanning a transmitted beam through a 360° field-of-view (FOV) that includes directing a laser beam to a spiral phase plate resonator (SPPR) device and directing a transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle therefrom depending on the frequency of the laser beam, wherein not provided the steps and structure which is the broadest claimed  such as  includes directing a laser beam to a spiral phase plate resonator (SPPR) device and directing a transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle. Therefore, the prior art can read over the claim limitations in more specifically such as US 2019/0383926 by Crouch et al. illustrates a LIDAR system in FIG. 2A that includes a laser source 212, a splitter 216, scanning optics 218, optical mixers 232, a detector array 230, an acquisition system 240 and a processing system 250. Crouch et al. provided the scanning optics 218 can be, the transmitted beam is scanned over multiple angles to profile any object in its path using scanning optics 218. A spiral phase plate resonator is a specific type of optical device and Crouch et al. makes no mention that the scanning optics 218 wherein that applied as vary of function directing a laser beam to an SPPR device and directing a transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle therefrom depending on the frequency of the laser beam (see par [0046-0047]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crouch et al. (US Pub No. 2019/0383926).
Claim 20, Crouch discloses a method for scanning a transmitted beam through a 360° field-of-
view (FOV) (See par [0038-0039] “disclosed to apply FOV of linear frequency modulated optical signal by given by the frequency rate of change to indicates the power of a beam of light”) and processing beams reflected off of targets (par [0046] “the processing beams reflected off of targets by used of laser source 212, modulated in reference path 220 to reflect a portion of the transmit beam, and as the resulted of    signal back to the detector array 230 for each scanned beam resulting in a point cloud based on the multiple ranges of the respective multiple portions of the target illuminated by multiple beams and multiple returns”), said method comprising: generating a laser beam to be transmitted (par [0046-0047] “laser beam to be transmitted over multiple angles”); intensity modulating the laser beam at multiple modulation frequencies (par [0046-0048] “applied waveform modulation to produce a separate modulation to compensate for path to sufficiently overlap the reference signal without a delay”); directing the laser beam to a spiral phase plate resonator (SPPR) device (par [0046, 0049]” the laser source 212 and the modulators 214a and 214b to produce optical signal 283 that impinges on modulator 214a and lower amplitude reference path signal 287a that impinges on modulator 214b in a revised reference path 282. In this embodiment, the light 201 is split into a transmit (TX) path beam 283 and reference/local oscillator (LO) path beam 287a before the modulation occurs”); directing a transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle therefrom depending on the frequency of the laser beam; and processing a return beam (See par [0046, 0048, 0052] “area 322 of angle space. Between area 320 of no interest and the structures in area 330, the terrain is evident at ever increasing ranges marked as areas 321, 323, 325 and 327 in angle space. To identify scene features with at least a target spatial resolution”).

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646